January 2, 1919. The opinion of the Court was delivered by
This is an action for damages, and the question in the case is whether the exhibits constitute an asignment of the contract, which the plaintiff had previously made with Banks-Wimberly Company.
Exhibits 2 and 3 formed parts of the same contract. Exhibit 2 contains this provision:
"On receipt of buyer's acceptance seller agrees to give order on the Banks-Wimberly Co., original shippers, for the above goods to be billed buyers, at $33.50 per ton."
Exhibit 3 contains the order, in which the plaintiff forfeited all rights, interest, and titles in the meal, and transferred same to the defendants.
In exhibit 19, containing the letter written to the Banks-Wimberly Company by the defendants, they say:
"We have bought from W.J. Troublefield 150 tons of meal and he has given us the letter we inclose, transferring contracts between you and himself covering this amount of meal."
These writings manifest an intention on the part of the plaintiff to make an assignment of his contract and show that it was so understood by the defendants.
There was, therefore, no error on the part of his Honor, the presiding Judge, in directing the jury to render a verdict in favor of the plaintiff. *Page 295 
Having reached this conclusion, it becomes unnecessary to consider the other questions presented by the exceptions.
Affirmed.